EXHIBIT 10.1

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

FOURTH AMENDMENT TO DRUG DISCOVERY COLLABORATION AGREEMENT

 

THIS AMENDMENT NO. 4 (“Fourth Amendment”), effective as of July 25, 2008
(“Amendment Date”), is entered into by and between Genentech, Inc., a Delaware
corporation, having a principal place of business at 1 DNA Way,
South San Francisco, California 94080 (“Genentech”) and Array BioPharma Inc., a
Delaware corporation, having a principal place of business at
3200 Walnut Street, Boulder, Colorado 80301 (“Array”), (collectively, the
“Parties” or individually, a “Party”).

 

WHEREAS, Genentech and Array entered into a Drug Discovery Collaboration
Agreement, effective as of December 22, 2003, which was subsequently modified by
a Letter Agreement, dated October 11, 2004, and amended by a First Amendment,
dated May 20, 2005, a Second Amendment, dated October 1, 2005 and a Third
Amendment, dated April 2, 2007 (collectively, the “Agreement”).

 

WHEREAS, the Parties desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.             This Fourth Amendment hereby amends and revises the Agreement to
incorporate the terms and conditions set forth in this Fourth Amendment.  The
relationship of the Parties shall continue to be governed by the terms of the
Agreement, as amended.

 

2.                                       All capitalized terms used in this
Fourth Amendment shall have the meanings defined in the Agreement unless
otherwise defined herein.

 

3.                                       Section 1.55 of the Agreement is hereby
amended and replaced in its entirety as follows:

 

“    1.55          “Research Term” means the period commencing on
January 30, 2004 (the date that the Research Plan was Approved by the JRC) and
ending on the first to occur of (a) termination of this Agreement by either
Party under Article 10; or (b) [ * ].”

 

4.                                       As of the Amendment Date, there are
four (4) Collaboration Targets ([ * ], [ * ], [ * ] and [ * ]) and Array is
currently devoting, and Genentech is paying for, [ * ] to perform activities
under the Research Plan.  Notwithstanding anything to the contrary in the
Agreement:

 

(a)          as of the Amendment Date, all [ * ] shall be allocated as
determined by the JRC;

 

(b)         as of September 1, 2008, the number of [ * ] shall hereby be reduced
by [ * ] (i.e., for a total of [ * ]; and

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

(c)          at any time(s) during the Research Term, Genentechshall have the
right to further reduce the number of [ * ], upon three (3) months written
notice to Array, provided that no such reduction(s) shall (i) be effective prior
to [ * ]; (ii) result in fewer than     [ * ] during the period from [ * ]
through [ * ]; or (ii) result in fewer than [ * ] during the period from [ * ]
through the remainder of the Research Term.

 

5.                                       This Fourth Amendment and the Agreement
constitute the entire agreement between the Parties in connection with the
subject matter of this Fourth Amendment.  The Agreement, as herein amended, is
and remains in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
by their respective duly authorized representatives as set forth below.

 

 

GENENTECH, INC.

 

ARRAY BIOPHARMA INC.

 

 

 

By:

/s/ David Ebersman

 

By:

/s/ John R. Moore

 

 

 

 

 

 

Name:

David Ebersman

 

Name:

John R. Moore

 

 

 

 

 

 

Title:

EVP and CFO

 

Title:

General Counsel

 

--------------------------------------------------------------------------------